In an action to enjoin defendant from proceeding with construction of a motel, plaintiff appeals from an order of the Supreme Court, Suffolk County, entered July 13, 1972, which denied its motion for a preliminary injunction. Order reversed, without costs, motion granted and case remitted to Special Term for further proceedings not inconsistent herewith. Defendant received county and town approvals for the construction of the motel, respectively 14 and 12 days before the town ordinance was amended to bar motel construction on the subject site. In our opinion, an issue of fact has been presented as to whether defendant, in good faith and in reliance upon the permits granting the stated Use, had made expenditures or assumed obligations prior to the ordinance change which are so substantial that defendant would suffer considerable financial loss if compelled to terminate that use. The record is inadequate for that purpose, in our opinion, and a resolution of the factual issues as to vesting or nonvesting of rights requires a trial (Matter of Poczatek V. Zoning Bd. of Appeals of Town of Huntington, 26 *594A D 2d 556). Latham, Acting P. J., Gulotta, Brennan and Benjamin, JJ., concur.